Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Drawings
2.	The drawings filed on 03/18/2021 are acceptable for examination proceedings.
Specification
3.	The specification filed on 03/18/2021 is acceptable for examination proceedings.

Priority
4.	Applicant 17205959, filed 03/18/2021 claims foreign priority to 10-2020-0033381, filed 03/18/2020. Thus, the effective filing date of applicant’s claimed invention is 03/18/2020. 

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Internet Communications
6. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 
Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a management “module”, a data encryption “module”, and a data storage “module” in claims 1-14, respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claim limitations “management module”, “encryption module” and “data storage module” in claims 1-14 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to adequately provide structure to perform the claimed function. Specifically, the specification describes the claimed function of “management module”, “encryption module” and “data storage module”. There is no disclosure of any particular structure, either explicitly or inherently, to perform multiple level encrypting the transaction data. The use of “module” is not adequate structure for performing multiple level encrypting the transaction data because the specification does not describe particular structures for performing the functions. As would be recognized by those ordinary skill in the art, the terms “receiving” and “verification or estimating” can be performed in any number of ways in hardware, software or a combination of the two because the specification does not describe particular structure, apart from the claimed “module”, which is not defined what it is, to perform the function(s). That is, the specification does not provide sufficient details such that one of ordinary skill in the art would understand which the receiving and estimating structure perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As described above, the disclosure does not provide adequate structure to perform multiple level encrypting the transaction data. The specification does not demonstrate that applicant has not made an invention that achieves the claimed function because the invention is not described, the structure of the claimed “module”, with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Redlich et al. (US Pub. No. US 2003/0120949 A1, hereinafter refer as Redlich) in view of Biyani et al. (US Pub. No. US 2019/0253434 A1, hereinafter refer as to Biyani).

As per claim 1, Redlich discloses a system for controlling transaction data access comprising (fig. 7a depicted administrator or system operator,  for example): a transaction management module configured to determine a plurality of security levels for transaction data (fig. 7a depicted administrator or system operator to designate multiple levels of security,  for example); a data encryption module configured to perform multiple level encrypting the transaction data according to the plurality of security levels (fig. 70 depicted  7a, step 424 executes or enables the security program with multiple filters, multiple encryption levels and multiple storage levels, for example).

Redlich failed to explicitly discloses a data storage module configured to store the encrypted data as a block, and provide the block to a peer-to-peer (P2P) network.   

However, Biyani discloses a data storage module configured to store the encrypted data as a block, and provide the block to a peer-to-peer (P2P) network (fig. 3a the event chain 306 is a list of historical data block of all events in given device block. Each event block represents a data generated by a peer node or IoT device 102 at given time and furthermore, Abstract, paras. 0006-0008 and furthermore claim 1 discloses method receives an encrypted block and a group key generated by at least one peer node on the p2p network, for example). 

Redlich and Biyani are analogous art because they both are directed to a method and a system for managing and securing a distributed ledger for a decentralized peer-to-peer network and one of ordinary skill in the art would have had a reasonable expectation of success to modify Redlich with the specified features of Biyani because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Biyani with the teaching of Redlich in order for managing and securing a distributed ledger for a decentralized peer-to-peer network. [Biyani: para. 0002]. 

As per claim 2, Redlich as modified Biyani discloses wherein: the transaction data fig. 7a of Redlich show administrator or system operator,  for example) comprises a first data and a second data, the transaction management module determines the security level of the first data as a first security level (fig 7a Step 422 of Redlich show enables the user, administrator or system operator to designate multiple levels of security, that is, multiple words, characters, icon, data objects, or whatever, for each security level and further to define encryption for each security level, for example), and determines the security level of the second data as a second security level (fig. 70 step 428 of Redlich show decision 428 determines whether the inquiring party is entitled to full or partial access to the source document. If not, the NO branch is taken and the system, in step 429 adds placeholder substitutions. Step 429 may be optional. If YES, the system reconstructs pursuant to the clearance level in step 430, for example), and the data encryption module generates a first index based on the first data and the second data (para. 0010, 0021, 0031-0032 and 0059 of Redlich discloses a word extracting method used in the document processing apparatus, and a storage medium for storing a word extracting program. Extracted words are associated with other words via an algorithm. The extracted words and associated words are used as a search index for the document, for example), generates a first data set by concatenating the first index with the first data and the second data, and generates a first encrypted data by encrypting the first index and the first data with a first public key corresponding to the first security level (para. 0043 of Redlich discloses the level of security is determined by the extent of the security sensitive items, selection process; the extent of dispersal to various distributed storage locations; the rules for controlled-release from storage; and the access rules governing the reconstitution of extracts into the secured document, for example).

As per claim 3, Redlich as modified Biyani discloses, wherein: the first index comprises information on a number of data in the first data set or a length of data (para. 0214 of Redlich discloses the controlled release process is designed to implement an agreed upon plan to share secured data based upon arms length negotiations between the parties, for example).

As per claim 4, Redlich as modified Biyani discloses, wherein: the data encryption module generates a second index based on the first encrypted data and the second data, generates a second data set by concatenating the second index with the first encrypted data and the second data (para. 0010, 0021, 0031-0032 and 0059 of Redlich discloses a word extracting method used in the document processing apparatus, and a storage medium for storing a word extracting program. Extracted words are associated with other words via an algorithm. The extracted words and associated words are used as a search index for the document, for example),  and generates a second encrypted data by encrypting the second index, the first encrypted data, and the second data with a second public key corresponding to the second security level (fig. 70 of Redlich depicted  7a, step 424 executes or enables the security program with multiple filters, multiple encryption levels and multiple storage levels, for example).

As per claim 5, Redlich as modified Biyani discloses, wherein: the transaction data further comprises a third data, the transaction management module determines the security level of the third data as a third security level (fig. 70 of Redlich depicted 7a, step 424 executes or enables the security program with multiple filters, multiple encryption levels and multiple storage levels, for example), and the data encryption module generates a third index based on the second encrypted data and the third data, generates a third data set by concatenating the third index with the second encrypted data and the third data, and generates a third encrypted data by encrypting the third index, the second encrypted data, and the third data with a third public key corresponding to the third security level (fig. 1 Biyani discloses    The block may be encrypted block generated by the IoT MCU 114 of the IoT devices 102. The distributed ledger 124 also comprises one or more databases to store keys and hashes. In one embodiment, the distributed ledger 124 stores for example, queries and key values, key history index and block index and hashes. Queries and key values comprises latest written key values and index for use in transaction, supported keyed queries, composite key queries and key range queries. The key history index stores tracking history of a key. The block index and hashes stores block hashes and transaction IDs, for example). 

Examiner applied the same rational as set forth above in claim 1. 

As per claim 6, Redlich as modified Biyani discloses, a data access request module configured to send an access request for the transaction data to the transaction management module and receive a level key from the transaction management module (Step 510 in fig. 9 of Redlich show initializes the system by organizing different security levels with different encryption types and cipher keys, for example)

As per claim 7, Redlich as modified Biyani discloses: a data decryption module configured to perform multiple level decrypting the encrypted data using the level key (para. 0033 of Redlich discloses the method sometimes includes encrypting extracted data dependent upon the degree or severity of the hack warning and decrypting that data during reconstruction, for example).

As per claim 8, Redlich as modified Biyani discloses wherein: the level key comprises a third level key, and the data decryption module obtains a third data set by decrypting a third encrypted data with the third level key, separates a second encrypted data from the third data set based on a third index, and restores a third data (para. 0031 of Redlich discloses all transfers of the filter between the client to the server may be encrypted, and all data (whether extracted data or remainder data) may be encrypted prior to storage in the distributed memory. Any transfer of extracted data or remainder data or maps or filters may include an encryption feature, for example). 

As per claim 9, Redlich as modified Biyani discloses wherein: the level key comprises a second level key, and the data decryption module obtains a second data set by decrypting a second encrypted data with the second level key, separates a first encrypted data from the second data set based on a second index, and restores a second data (para. 0033 of Redlich discloses reconstruction is permitted of some or all the data utilizing the extracted data and the remainder data only in the presence of the predetermined security clearance level. Automatic reconstruction is permitted after the hack attack terminates. The method sometimes includes encrypting extracted data dependent upon the degree or severity of the hack warning and decrypting that data during reconstruction, for example).

As per claim 10, Redlich as modified Biyani discloses wherein: the level key comprises a first level key, and the data decryption module obtains a first data set by decrypting a first encrypted data with the first level key, and restores a first data from the first data set based on a first index (para. 0043 of Redlich discloses encryption burdens computer systems with high performance overhead, and its use is limited to the parties who have decryption capabilities. The invention offers a new solution. It enables leveled security in plain-text format, in addition to none, some, or all of pre-existing encryption, decryption, firewalls, and other security infrastructure. The level of security is determined by the extent of the security sensitive items, selection process; the extent of dispersal to various distributed storage locations; the rules for controlled-release from storage; and the access rules governing the reconstitution of extracts into the secured document, for example).

As per claim 11, Redlich discloses a system for controlling transaction data access comprising (fig. 7a depicted administrator or system operator, for example): a data encryption module configured to perform multiple level encrypting the transaction data (fig. 7a depicted administrator or system operator to designate multiple levels of security, for example) using a plurality of public keys (Paras. 0047, 0052; 0123, for example) and a data decryption module configured to perform multiple level decrypting the encrypted data using a plurality of level keys generated in a pair with the plurality of public keys (fig. 70 depicted 7a, step 424 executes or enables the security program with multiple filters, multiple encryption levels and multiple storage levels, for example). 

Redlich failed to explicitly discloses a data storage module configured to store the encrypted data as a block, and provide the block to a P2P network.

However, Biyani discloses a data storage module configured to store the encrypted data as a block, and provide the block to a P2P network (fig. 3a the event chain 306 is a list of historical data block of all events in given device block. Each event block represents a data generated by a peer node or IoT device 102 at given time and furthermore, Abstract, paras. 0006-0008 and furthermore claim 1 discloses method receives an encrypted block and a group key generated by at least one peer node on the p2p network, for example).

Redlich and Biyani are analogous art because they both are directed to a method and a system for managing and securing a distributed ledger for a decentralized peer-to-peer network and one of ordinary skill in the art would have had a reasonable expectation of success to modify Redlich with the specified features of Biyani because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Biyani with the teaching of Redlich in order for managing and securing a distributed ledger for a decentralized peer-to-peer network. [Biyani: para. 0002]. 

As per claim 12, Redlich as modified Biyani discloses wherein: the transaction data comprises a first data and a second data, and the data encryption module generates a first encrypted data by encrypting the first data with a first public key, and generates a second encrypted data by encrypting the first encrypted data and the second data with a second public key (para. 0019 of Redlich discloses the client-server computer system may be implemented over the Internet. The security system may be provided to the public, to government or to private entities as an Application Service Provider or ASP over the Internet, for example). 

As per claim 13, Redlich as modified Biyani discloses wherein: the data decryption module separates the first encrypted data by decrypting the second encrypted data with a second level key, and restores the second data (para. 0033 of Redlich discloses the method sometimes includes encrypting extracted data dependent upon the degree or severity of the hack warning and decrypting that data during reconstruction, for example).


As per claim 14, Redlich as modified Biyani discloses wherein: the data decryption module restores the first data by decrypting the first encrypted data with a first level key (para. 0043 Redlich discloses encryption burdens computer systems with high performance overhead, and its use is limited to the parties who have decryption capabilities. The invention offers a new solution. It enables leveled security in plain-text format, in addition to none, some, or all of pre-existing encryption, decryption, firewalls, and other security infrastructure. The level of security is determined by the extent of the security sensitive items, selection process; the extent of dispersal to various distributed storage locations; the rules for controlled-release from storage; and the access rules governing the reconstitution of extracts into the secured document, for example).


As per claim 15, Redlich discloses a method for controlling transaction data access comprising (fig. 7a depicted administrator or system operator, for example): determining a plurality of security levels for transaction data (fig. 7a depicted administrator or system operator to designate multiple levels of security,  for example); performing multiple level encrypting the transaction data according to the plurality of security levels (fig. 70 depicted  7a, step 424 executes or enables the security program with multiple filters, multiple encryption levels and multiple storage levels, for example).

Redlich failed to explicitly discloses storing the encrypted data as a block to provide the block to a peer-to-peer (P2P) network (fig. 3a the event chain 306 is a list of historical data block of all events in given device block. Each event block represents a data generated by a peer node or IoT device 102 at given time and furthermore, Abstract, paras. 0006-0008 and furthermore claim 1 discloses method receives an encrypted block and a group key generated by at least one peer node on the p2p network, for example).

Redlich and Biyani are analogous art because they both are directed to a method and a system for managing and securing a distributed ledger for a decentralized peer-to-peer network and one of ordinary skill in the art would have had a reasonable expectation of success to modify Redlich with the specified features of Biyani because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Biyani with the teaching of Redlich in order for managing and securing a distributed ledger for a decentralized peer-to-peer network. [Biyani: para. 0002]. 
As per claim 16, Redlich as modified Biyani discloses wherein: the transaction data (fig. 7a of Redlich depicted administrator or system operator,  for example) comprises a first data and a second data, the determining the plurality of security levels comprises, determining the security level of the first data as a first security level, and determining the security level of the second data as a second security level (fig 7a Step 422 of Redlich show enables the user, administrator or system operator to designate multiple levels of security, that is, multiple words, characters, icon, data objects, or whatever, for each security level and further to define encryption for each security level, for example),  and the performing multiple level encrypting comprises, generating a first index based on the first data and the second data(para. 0010, 0021, 0031-0032 and 0059 of Redlich discloses a word extracting method used in the document processing apparatus, and a storage medium for storing a word extracting program. Extracted words are associated with other words via an algorithm. The extracted words and associated words are used as a search index for the document, for example), generating a first data set by concatenating the first index with the first data and the second data (para. 0010, 0021, 0031-0032 and 0059 of Redlich discloses a word extracting method used in the document processing apparatus, and a storage medium for storing a word extracting program. Extracted words are associated with other words via an algorithm. The extracted words and associated words are used as a search index for the document, for example generating a first encrypted data by encrypting the first index and the first data with a first public key corresponding to the first security level (para. 0043 of Redlich discloses the level of security is determined by the extent of the security sensitive items, selection process; the extent of dispersal to various distributed storage locations; the rules for controlled-release from storage; and the access rules governing the reconstitution of extracts into the secured document, for example). 


As per claim 17, Redlich as modified Biyani discloses wherein: the performing multiple level encrypting further comprises, generating a second index based on the first encrypted data and the second data, generating a second data set by concatenating the second index with the first encrypted data and the second data (para. 0010, 0021, 0031-0032 and 0059 of Redlich discloses a word extracting method used in the document processing apparatus, and a storage medium for storing a word extracting program. Extracted words are associated with other words via an algorithm. The extracted words and associated words are used as a search index for the document, for example),, and generating a second encrypted data by encrypting the second index, the first encrypted data, and the second data with a second public key corresponding to the second security level (fig. 70 of Redlich depicted  7a, step 424 executes or enables the security program with multiple filters, multiple encryption levels and multiple storage levels, for example).  


As per claim 18, Redlich as modified Biyani discloses performing multiple level decrypting the encrypted data using the level key (fig. 7a of Redlich discloses depicted administrator or system operator to designate multiple levels of security, for example);

As per claim 19, Redlich as modified Biyani discloses, wherein: the level key comprises a third level key, and the performing multiple level decrypting further comprises (fig. 7a of Redlich discloses depicted administrator or system operator to designate multiple levels of security,  for example);, obtaining a third data set by decrypting a third encrypted data with the third level key, separating a second encrypted data from the third data set based on a third index, and restoring a third data (para. 0031 of Redlich discloses all transfers of the filter between the client to the server may be encrypted, and all data (whether extracted data or remainder data) may be encrypted prior to storage in the distributed memory. Any transfer of extracted data or remainder data or maps or filters may include an encryption feature, for example).

As per claim 20, Redlich as modified Biyani discloses wherein: the level key comprises a second level key, and the performing multiple level decrypting further comprises, obtaining a second data set by decrypting a second encrypted data with the second level key, separating a first encrypted data from the second data set based on a second index, and restoring a second data (para. 0033 of Redlich discloses reconstruction is permitted of some or all the data utilizing the extracted data and the remainder data only in the presence of the predetermined security clearance level. Automatic reconstruction is permitted after the hack attack terminates. The method sometimes includes encrypting extracted data dependent upon the degree or severity of the hack warning and decrypting that data during reconstruction, for example). 

Pertinent Art 
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US Patent No.: US 11,308,241 B2) provide a security device including: a hardware-based data reading circuitry that acquires, through hardware-level interaction, security data source based on a software unreadable register; and a first security data generator that generates first security data based on the security data source. Furthermore, the present disclosure also describes a security device including: a second security data generator that generates second security data; and a hardware-based data writing circuitry that writes, through hardware-level interaction, the second security data into a software unreadable register, Jung et al. (US Pub. No.: US 2022/0014351 A1) provide a memory storing data from an external source, an application processing unit (APU) transmitting a secret key and public key generation command, an isolated execution environment (IEE) generating a secret key in response to the secret key generation command, generating a public key based on the secret key in response to the public key generation command, and storing the secret key, and a non-volatile memory performing write and read operations depending on a request of the APU. When the data are stored in the memory, the APU transmits a public key request to the IEE and in response the IEE transfers the public key to the APU through a mailbox protocol. The APU generates a ciphertext by performing homomorphic encryption on the data based on an encryption key in the public key, and classifies and stores the public key and the ciphertext in the non-volatile memory.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
September 23, 2022
/ABIY GETACHEW/Primary Examiner Art Unit 2434